ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
	This Office Action addresses U.S. Application No. 16/799,628, which is a reissue of U.S. Application No. 12/166,056, which issued as U.S. Patent No. 8,892,839.  U.S. Application No. 16/799,628 is also a continuation of a reissue application, U.S. Application No. 15/356,081, which issued as U.S. Patent No. RE47877.
	The status of the claims is as follows: 
Claims 1-17 are original patent claims and were canceled in a preliminary amendment filed February 24, 2020.  
New claims 18 and 19 were added in a preliminary amendment filed February 24, 2020 and canceled in a preliminary amendment filed August 11, 2020.
New claims 20-39 were added in a preliminary amendment filed August 11, 2020.
Claims 20-39 (now renumbered as claims 18-37) are allowed.

The previous objection to the drawings is withdrawn due to the amended drawing sheet filed December 28, 2021.

withdrawn due to the amendment filed December 28, 2021.

The previous provisional rejections based on nonstatutory double patenting are withdrawn due to the terminal disclaimer filed on December 28, 2021. The terminal disclaimer has been approved for entry into the application papers.  

Information Disclosure Statement
Each of the references on the information disclosure statement (IDS) filed December 28, 2021 have been previously considered by the examiner, as they were already of record in the patent.  In any case, the statement and references noted therein have been considered.

	





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Prior Rejections:
As noted above, each of the previous objections and rejections have now been withdrawn.

Prior Art:
None of the prior art references of record in this application are deemed to teach or suggest, either alone or in combination, all of the limitations of the independent claims.   For example, Graham et al., U.S. Patent No. 7,660,902 teaches a dynamic file system with content storage available for access (see Graham, Figure 2 below):

    PNG
    media_image1.png
    586
    736
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    575
    886
    media_image2.png
    Greyscale

However, the Graham et al. reference fails to teach each and all of the features of the present claims, including at least (1) aggregating content, remotely by an off-site host system, from a plurality of content providers, (2) monitoring, remotely by the off-site host system, consumption of a storage space of the at least one consumer user content device residing locally in a consumer user system: selecting, by the off-site host system, particular content contained in the storage space for relocation, wherein the selection is based on at least one of: how long the particular content has been stored in the storage space, size of the particular content, a selection by a user of the at least one consumer user content device, and an inference based upon most-frequently accessed content; 
 	With regard to the cited prior art (aside from the references noted in the previous double patenting rejection), none of the prior art cited by applicant or by the examiner, taken either alone or in combination, is deemed to teach or suggest each and every limitation of the claimed invention.
Consequently, 20-39 (now renumbered as claims 18-37) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571) 272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B. James Peikari/
Primary Examiner
Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/J.W/Primary Examiner, Art Unit 3992